Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-22-22 was filed after the mailing date of the Notice of Allowance on 1-19-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

The Examiner considered the IDS filed on 3-22-22, wherein a copy of a Chinese Office Action was provided, with an English translation, which was noted as being related to the U.S. patent application to serial number 17/490,893 (present application). The references utilized by the Chinese Office Action were Japanese references (JP 2010-60612A and JP 2016-75741A). These Japanese references were cited on the IDS filed on 9-30-21, in the present application, and were correlated to U.S. Patent Pubs. to Okada (U.S. Patent Pub. 2010/0053766 A1) and to Nakahara (U.S. Patent Pub. 2016/0097920 A1). Both of these references were reconsidered by the Examiner.
Okada discloses the claimed invention’s structural limitations, however, none of the taught embodiments met the conditional limitations of 0.714≤BFw/(fw x tanωw)<1.5 and 0.45<tanωw/FNow<1. The calculated values for these conditional limitations were about 1.793 and 0.4255, respectively. There being no obvious reason to adjust the 
Nakahara discloses the claimed invention structurally only in Figure 5 (embodiment 3). This embodiment however, failed to meet the conditional limitations of the claimed invention, with values of 1.785 and 0.5365, respectively (as noted from the conditional limitations provided above). 
Please note that of the claimed invention, claims 1 and 15 are each independent claims, however, they both recite the same two conditional limitations which must be met.
Therefore, it is concluded that the references recited in the Chinese Office Action, with their U.S. document equivalents as noted above, fail to read on or fairly teach the claimed invention as presented. The claimed invention is deemed to still be in condition for allowance.

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872